Dismissed and Opinion Filed October 7, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00612-CV

                                  AVIS YOUNG, Appellant
                                          V.
                                BRITTANY BISHOP, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-15276-U

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant filed his notice of appeal May 16, 2014. In notices dated May 16, 2014 and

July 9, 2014, the Court informed appellant the $195 filing fee was past due. Appellant was

instructed to pay the fee within ten days. We cautioned appellant that if he failed to pay the fee

within the time requested, the Court would dismiss his appeal without further notice.

       To date, appellant has not paid the filing fee. Accordingly, we dismiss this appeal for

want of prosecution. See TEX. R. APP. P. 42.3(b), (c).




140612F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AVIS YOUNG, Appellant                              On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00612-CV         V.                      Trial Court Cause No. 12-15276-U.
                                                   Opinion delivered by Chief Justice Wright,
BRITTANY BISHOP, Appellee                          Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BRITTANY BISHOP recover her costs, if any, of this
appeal from appellant AVIS YOUNG.


Judgment entered this 7th day of October, 2014.




                                             –2–